DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents, as well as claim 11 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims a top, and “the inside on the top, the outside on the top”.  Examiner does not understand these terms.  Examiner notes that the “inside” seems to be a surface, so does the “outside”.  Therefore, the examiner believes there is an edge with the top and the “inside”, and an edge with the top and the “outside”.  Examiner is unsure what “on the top” means.  
Regarding claim 11, applicant similarly claims “on the sloped top and the bottom”.  Examiner is still unsure what this means. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by GB2528545 Barsby.
Regarding claim 1, Barsby discloses a ligature resistant (intended use of the hinge cover based on its shape, which applicant positively claims below.  Further, see abstract) hinge cover 104 for use with a door attached to a door frame by a hinge, the hinge on the door frame, the door having a door top and a door hinge side, the hinge on the door hinge side (none of these are positively claimed by applicant, but all parts are shown in Barsby figure 2), the hinge cover comprising: 
a body 201, the body comprising an inside 203, an outside 403, a back edge 402 (figure 5), a front edge (figure e6) and a top (side away from the hinge 103), the inside on the top, the outside on the top (both shown in figures 2 and 4), the top extending between the front edge and the back edge, the top sloped downward (entire exterior surface is spherical) from the back edge to the front edge whereby the hinge cover 104 is adapted to be attached to the door frame adjacent the hinge having the top above the door top (as shown in figure 2).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Barsby discloses the ligature resistant hinge cover of claim 1, wherein the inside is concave (with cavity 203).

Regarding claim 3, Barsby discloses the ligature resistant hinge cover of claim 2, further comprising a bottom on the body (abutting the top of the door 102, best shown in figure 3), the outside comprising a convex shape between the top and the bottom (spherical).

Regarding claim 4, Barsby discloses the ligature resistant hinge cover of claim 1, wherein the top comprises an arcuate shape (spherical) from the back edge to the front edge.

Regarding claim 5, Barsby discloses the ligature resistant hinge cover of claim 1, wherein the top comprises a curved shape (spherical) between the back edge to the front edge.

Regarding claim 6, Barsby discloses the ligature resistant hinge cover of claim 1, wherein the top further comprises a convex shape (spherical) from the outside to the inside.

Regarding claim 7, Barsby discloses the ligature resistant hinge cover of claim 3, the top further comprising a convex shape (spherical) between the inside and the outside.

Regarding claim 8, Barsby discloses the ligature resistant hinge cover of claim 7, wherein the top comprises an arcuate shape (spherical) from the back edge to the front edge.



Regarding claim 11, Barsby discloses a hinge cover comprising: 
a body 201 comprising an inside (including cavity 203), an outside (spherical exterior surface), a front edge (visible when installed), a back edge (abutting the frame when installed), a sloped top and a bottom (spherical surface extends from top to bottom), the inside extending between the front edge and the back edge (figure 2), the outside on the sloped top and the bottom (spherical surface is continuous), the outside having a convex shape from the sloped top to the bottom (spherical surface), the sloped top sloping downward from the back edge to the front edge (spherical outer surface), a plurality of fastener holes 207 in the body extending from the inside to the outside.

Regarding claim 12, Barsby discloses the ligature resistant hinge cover of claim 11, wherein the sloped top comprises an arcuate shape (spherical) from the back to the front.

Regarding claim 13, Barsby discloses the ligature resistant hinge cover of claim 11, the front edge frame further comprising a concave shape (opening to fastener holes 207) between the sloped top and the bottom.

Claims 1, 10, 11, 14-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Barsby figure 11.
Examiner notes that this rejection is best understood by comparing the rotated Barsby figure 11 with applicant’s figure 7, both included below.
ligature resistant hinge cover for use with a door attached to a door frame by a hinge, the hinge on the door frame, the door having a door top and a door hinge side, the hinge on the door hinge side, the hinge cover (figure 11) comprising: 
a body, the body comprising an inside (edge 1102), an outside (edge 1105), a back edge, a front edge 1104 and a top 1101, the inside on the top, the outside on the top (as best understood, these surfaces have edges), the top 1101 extending between the front edge 1104 and the back edge, the top 1101 sloped downward from the back edge to the front edge (page 12, line 28) whereby the hinge cover is adapted to be attached to the door frame adjacent the hinge having the top above the door top (has 
    PNG
    media_image1.png
    345
    329
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    465
    media_image2.png
    Greyscale
through holes for screws).

Regarding claim 10, Barsby discloses the ligature resistant hinge cover of claim 1, further comprising a door spacer (protrusion 1102) on the inside (in the same manner as applicant’s figure 7), the door spacer comprising a spacer top, a spacer bottom, a hinge side and a cover side (in the same manner disclosed in figure 7), the spacer top spaced from the sloped top (linearly, between the front and back, the surface of the spacer top is in a different area than the sloped top, but is still coplanar, as 

Regarding claim 11, Barsby figure 11 discloses a hinge cover comprising: 
a body comprising an inside 1102, an outside 1105, a front edge 1104, a back edge, a sloped top 1101 and a bottom, the inside extending between the front edge and the back edge (in the same manner of figure 7), the outside on the sloped top and the bottom, the outside having a convex shape from the sloped top to the bottom (in the manner taught by figure 7), the sloped top sloping downward from the back edge to the front edge (page 12 line 28), a plurality of fastener holes 911a and 911b in the body extending from the inside to the outside (in the manner shown by figure 7).

Regarding claim 14, Barsby discloses the ligature resistant hinge cover of claim 11, further comprising a door spacer (protrusion 1102) on the inside (in the location shown in figure 7), the door spacer spaced from the plurality of fastener holes (in the manner shown in figure 7).

Regarding claim 15, Barsby discloses the ligature resistant hinge cover of claim 14, wherein the door spacer further comprises a spacer top (top of the protrusion 1102), a spacer bottom (bottom of the protrusion), a hinge side and a cover side (in the same manner shown in figure 7), the spacer top adjacent the sloped top (the “tops” are different areas of the same sloped surface), the cover side on the inside, the front edge spaced from the inside.



Regarding claim 17, Barsby discloses a ligature resistant hinge cover for use with a door attached to a door frame by a hinge, the hinge on the door frame, the door having a door top and a door hinge side, the hinge on the hinge side (this combination is shown in Barsby figure 12), the hinge cover comprising: 
a body, the body comprising an inside (shown in rotated figure 11), an outside 1105, a back edge, a front edge 1104, a bottom, a sloped top 1101 and a door spacer (protrusion 1102, located in the manner shown in applicant’s figure 7), the outside 1105 extending from the sloped top 1101 to the bottom (figure 11), the outside further extending from the sloped top to the bottom (repeated phrase, previously met), the outside 1105 comprising a convex shape (chamfered surface) from the sloped top to the bottom (“chamfered edge 1103 is replaced with a rounded edge or similar” page 11 line 17), the sloped top 1101 disposed between the back edge and the front edge 1104, the sloped top 1101 sloping downward from the back edge to the front edge (page 11, lines 22-24), the door spacer (protrusion 1102) on the front edge (in the location shown in applicant’s figure 7), the door spacer comprising a spacer top (top surface of this protrusion), a hinge side and a cover side, the cover side on the inside (in the manner shown in applicant’s figure 7), the spacer top spaced from the sloped top (co planar, but since the highest point of the sloped surface is adjacent the frame, the surface of the protrusion is lower than that location), the hinge side spaced from the inside, whereby the ligature resistant hinge cover is adapted to be attached to the door frame by the hinge side on the door frame adjacent the door hinge side and the sloped top above the door top (has through holes for screws).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677